Citation Nr: 0429469	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied reopening of the 
veteran's claim.  In a decision in September 2003, the Board 
held that new and material evidence had been submitted to 
reopen the veteran's claim and remanded the case for further 
development.

A personal hearing was conducted before the undersigned 
Veterans Law Judge in January 2003 in Washington, DC.  


FINDING OF FACT

Bilateral hearing loss was not present in service or 
manifested for many years thereafter, and is not otherwise 
related to military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and incurrence of sensorineural hearing loss 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In letters dated in June 2001 and March 2004, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The March 2004 letter also advised the veteran to please send 
us any additional information or evidence, and requested that 
the veteran tell the RO about any additional information or 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
service connection for bilateral hearing loss was in April 
2002. Notice fully complying the provisions of the VCAA was 
not provided to the veteran until March 2004.  Therefore, the 
veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, attempts have been made to obtain the 
veteran's missing service medical records, to include records 
from Ft. Jackson, South Carolina, to no avail. The RO has 
obtained all available post-service VA and private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded a VA medical examinations in 
April 2004 in connection with his claim for service 
connection.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Factual Background

Service medical records apparently were destroyed in the fire 
at the National Personnel Records Center in 1973, with the 
exception of the report of an examination that was conducted 
at the time of the veteran's separation from service in 1955. 
The March 1955 examination noted that hearing was normal in 
both ears, and that the eardrums were normal.  

Private treatment records reflected that the veteran was 
treated in August 1986 for difficulty with his hearing.  The 
veteran reported that a year previous to treatment he was 
struck by a train in an automobile/train wreck and since that 
time has noted some increased difficulty in hearing in noisy 
and crowded situations and some tinnitus nocturnally.  The 
veteran reported working in a postal office which does not 
have very much noise exposure, although some times he works 
in a workshop with some planners.  The examiner noted that 
his audiometric testing showed a high frequency sensorinerve 
hearing loss bilaterally at the 3,000 and higher range.  The 
examiner recommended a hearing aid.    

January 1994 treatment records revealed a right ear infection 
and drainage.  The examiner's impression was acute otitis 
media and right tympanic membrane (TM) perforation.  The 
right ear continued to drain until August 1994 and the 
veteran was treated four more times for the right ear 
drainage.  The veteran's right ear was treated again in 
September and October 1995.  The veteran continues to be 
treated for his hearing loss with significant bilateral 
hearing loss noted.  The veteran has been prescribed hearing 
aids.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2003.  He testified 
that, while stationed at Ft. Jackson, his ears were damaged 
when a dummy shell exploded and metal pierced him right 
eardrum.

At the behest of the Board, VA accorded the veteran an 
audiology examination in April 2004. The diagnosis was 
sensorineural hearing loss, bilateral, moderately severe. It 
was stated that any tympanic membrane scarring in the right 
ear had occurred after 1986, when no such condition was 
present. It was observed that progress notes indicated that 
both tinnitus and hearing loss had their onset subsequent to 
the automobile/train accident. The examiner added that the 
available evidence did not provide a clear nexus between 
current hearing loss and tinnitus to attribute either to 
military service. The evidence was said to be more suggestive 
of hearing loss and tinnitus being related to the accident 
and the tympanic scarring to otitis media and external media.


Analysis

In reaching its decision, the Board does not dispute the 
veteran's recollections regarding his proximity to a dummy 
shell explosion in 1953. What is not shown, however, is that 
this explosion was the origin of his bilateral hearing loss. 
As the April 2004 VA examiner pointed out, no ear or hearing 
abnormality was evident when the veteran was examined for 
separation or for many years thereafter. It was not until the 
automobile/train accident in the mid-1980s that hearing loss 
and tinnitus were reported. The veteran's ear perforations 
are apparently related to infections incurred long after his 
separation from the military. 

The Board finds no reason to disregard the medical opinion 
provided in April 2004 to the effect that there was no clear 
nexus between current hearing loss and the veteran's military 
service. No medical opinion to the contrary has been 
submitted. As a layman, the veteran is not qualified to offer 
a probative opinion as to the cause of his disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). (Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.)  
The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.



ORDER

Service connection for bilateral hearing loss is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



